Evans, P. J.
A father brought a writ of habeas corpus to recover his minor child from the possession of its maternal grandparents. The respondents set up, in opposition to the writ, that the father had relinquished to them his right of possession. On the hearing the judge remanded the child to the custody of the respondents, and provided in his order that it should not be carried beyond the jurisdiction of the court, and, that when it became old enough to enter school, the judgment, upon notice to either side, might be reviewed and the question of the proper custody of the child reconsidered. Hicks v. Williams, 135 Ga. 433 (69 S. E. 547). Subsequently a petition was filed by the father for a review of the former order, and for a reconsideration of the question of the child’s custody. On the hearing the court adjudged that no sufficient reason to modify the former order was made to appear, and refused the prayer of the petition. On exception to this order, Held, that the court did not abuse his discretion.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.